Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Action
Receipt of Remarks/Amendments filed on 10/27/2021 is acknowledged. Claims 7 and 8 are cancelled. Claims 1 and 5-6 are amended. Claims 9-20 remain withdrawn. Claims 1-6 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
This application 16/445,457, filed 06/19/2019 is a continuation of 14/811,024, filed 07/28/2015, now U.S. Patent #10369228 and having 1 RCE-type filing therein; 14/811,024 is a continuation of 12/412,011, filed 03/26/2009, now abandoned and having 1 RCE-type filing therein.
Withdrawn Objection/Rejection
Applicant’s remarks, see p. 5, Objections Section, filed 10/27/2021, with respect to the objection to the Specification, Claims 1, 5, and 6 have been fully considered and are persuasive. Applicant amended the Specification and Claims 5 and 6 correcting the misspelling. Applicant also added the dash in “density-altering” for consistency. The Objections to the claims and Specification have been withdrawn. 


Modified Objections/Rejections as Necessitated by the Amendment
Filed on 10/27/2021
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas, J. (US 2003/0026849 A1, Feb. 6, 2003), hereinafter Thomas in view of Lui et al. (Can J Anaesth 1998, 45:4, 297-303), hereinafter Lui. 
Applicant Claims
Applicant claims a composition comprising a pharmaceutically acceptable synthetic cerebrospinal fluid comprising a density altering agent, dextrose, in an amount of about 5 to about 8.25% by volume, and a vasodilator; wherein the vasodilator is nitroglycerine, nitroprusside, a nitroprusside salt, sodium nitroprusside, arginine, and mixtures thereof, in amounts from about 0.25 mg/ml to about 4 mg/ml; comprising a neuroprotectant; wherein 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Thomas relates the invention of compositions, methods, apparatus, and kits for alleviating or preventing vasoconstriction or vasospasm, and are also useful for alleviating or preventing ischemic tissue damage resulting from cerebral vasoconstriction (Abstract). Thomas expressly teaches reversal of cerebral vasoconstriction by administration of nitric oxide (NO) donor compounds, which are vasodilators, such as sodium nitroprusside (SNP) and nitroglycerine (NTG) (Example 1; [0051]). A preferred embodiment of the invention according to Thomas, the composition comprises a NO donor compound administered adventitiously to a cerebral blood vessel, which includes smaller caliber vessels involved in collateral cerebral circulation [0067].
Thomas recites that prior to administration of an NO donor compound to a mammal, the donor can be formulated in a pharmaceutically acceptable carrier such as, the patient's own CSF or a synthetic CSF solution; Other appropriate solutions would also include 5% (w/v) dextrose solution [0078]. Thomas expressly teaches a composition of synthetic cerebrospinal fluid (sCSF) containing 10 millimolar glucose, which is the same and therefore also reads on the dextrose element of the claims [0167]. Thus, Thomas renders obvious Claims 1 and 2. 
Regarding Claim 3, Thomas teaches sCSF containing SNP or NTG at 2 milligrams per milliliter, which is within the instantly claimed range of amount of vasodilator in Claim 3.
Regarding Claims 5 and 6, Thomas teaches that the NO donor compound can be administered before, after, or in conjunction with an anti-inflammatory compound to reduce or 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Thomas does not explicitly teach the sCSF ([0167]) contains the glucose/dextrose in about 5-8.25% by volume as recited in Claim 1. 
Thomas does not expressly teach that the density altering agent causes the sCSF to have a different density from naturally-occurring cerebrospinal fluid. 
Lui is in the same field of endeavor and cures the deficiency of Thomas.  Lui studies the densities of CSF compared with the densities of local anaesthestic solutions and their mixtures with commonly used spinal opioids. Lui showed that local anaesthetic solutions that contain sugar such as glucose or dextrose were all hyperbaric, and anaesthetic solutions were hypobaric in the absence of sugar (Abstract; p. 299, L. Col., last paragraph; Table II). For example, Lui teaches the increased densities for bupivacaine and tetracaine in 10% dextrose compared with absence of dextrose (Table II). Lui defines densities exceeding the 95% or 99 confidence limits of CSF density as hyperbaric, and densities below the limit as hypobaric (p. 298, L. Col., 3rd paragraph). Lui also teaches that baricity influences anaesthetic spread, causing hyperbaric solutions to flow downward in CSF while hypobaric solutions tend to rise (p. 298, L. Col., 1st paragraph), thereby teaching the elements claimed in Claim 1 of a CSF having increased density than without dextrose such as in naturally occurring cerebrospinal fluid, rendering this feature obvious. For patient needing surgery, the density of CSF in applying spinal anaesthesia is an important consideration for the spread of opioids.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include the glucose (or dextrose) in the sCSF of Thomas in a 5% volume as expressly taught/suggested by Thomas and/or Lui because varying the volume depending on the desired amount or application of dextrose/glucose is routine and known in the art as shown by Thomas and Lui. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lui with that of Thomas and arrive at the instant composition comprising synthetic CSF with greater density than naturally-occurring CSF, with the greater density in sCSF achieved by addition of dextrose.  One would have been motivated to do so with reasonable expectations of success because Lui discloses that addition of glucose or dextrose results in solutions which are hyperbaric, i.e. has greater density and cause the downward flow in the CSF, which is an important factor in local anesthetic spread in patients presented for surgery and given spinal anaesthesia. 

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas in view of  Lui, as it applies to Claims 1-3, and 5-6 above, and in view of Fencl et al. (Journal of Applied Physiology, 27, 1, July 1969), hereinafter Fencl. 
Applicant Claims
Applicant claims a composition comprising a pharmaceutically acceptable synthetic cerebrospinal fluid comprising a density altering agent, dextrose, in an amount of about 5 to about 8.25% by volume, and a vasodilator; wherein the composition has an acidic pH.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Thomas and Lui have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Thomas and Lui are silent on the acidic pH of the composition. 
Fencl cures the deficiency by teaching that acidity of CSF is important in the regulation of respiration (p. 67, L. Col., 1st paragraph). Fencl’s study showed the relationship between acidity of CSF and pulmonary ventilation, and infers that at a given CO2, the cerebral blood flow (CBF) is higher in acidic than alkalinic conditions (Abstract; p. 71, L. Col., 2nd to last paragraph; Fig. 5; p. 73, R. Col., 2nd and 3rd paragraphs). Fencl suggests that a homeostatic system, involving the regulation of both CBF and pulmonary ventilation, reduces the variation of CSF acidity to 1/10 of that occurring in blood in chronic metabolic acid-base disturbances in humans (Abstract). Acidic pH is interpreted by the Examiner to mean encompass pH lower than the CSF pH of 7.300-7.336, which is the normal CSF pH reading presented by Fencl in Tables 2 and 3. In acidosis condition, Fencl indicates the average CSF pH value of 7.290-7.330, thereby reading on the acidic pH feature of Claim 4. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Fencl suggests that cerebral blood flow is higher in acidosis, which correlates with CSF pH, a skilled artisan would combine the teaching of Fencl with that of Thomas and Lui before the effective filing date and arrive at the instantly claimed composition wherein the sCSF taught by Thomas has an acidic pH to increase the cerebral blood flow. A person of ordinary skills 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.
Response to Arguments:
Applicant recites that the head-down position of the patient and baricity of the solution is important when inducing CSF with vasodilators. Applicant points to the Office Action’s statement that Thomas does not explicitly teach the sCSF ([0167]) contains the glucose/dextrose in about 5-8.25% by volume as recited in claim 1 and does not expressly teach that the density altering agent causes the sCSF to have a different density from naturally-occurring cerebrospinal fluid. Applicant alleges that even though Thomas’ artificial CSF (aCSF) includes glucose, it is not added to make aCSF hyperbaric, but to closely mimic natural CSF, and that the mere presence of glucose or dextrose in Thomas contributing to denser CSF is not supported; Additionally, Thomas does not teach aCSF capable of faster spread by increasing the baricity.
The Examiner has considered the argument and found it unpersuasive. Firstly, while Thomas does not expressly teach, i.e. exemplifies, the use of sCSF solution with dextrose, Thomas teaches that NO donor compound can be dissolved in sCSF, and a 5% dextrose solution is appropriate [0078]. As such, contrary to the Applicant's arguments, one of ordinary skill in the art would be motivated to use 5% dextrose to make a synthetic CSF hyperbaric. This has been recited in the Claim 1. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Additionally, regardless of the reason or motivation for the inclusion of sugar/dextrose in Thomas, it is not necessary that the prior art suggest the combination to achieve the same advantage or result In re Kahn, 441 F, 3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofarnor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.'’); In re tinier, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below): In in re Linter, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating “The fact that, appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references.” 173 USPQ at 562.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, 

	
Applicant alleges that Lui does not cure the deficiency because Lui does not teach or suggest that sugar can be added to change the density of CSF, and is silent on patient’s position to promote the spread of solution.  Instead, Lui’s teaching is a teaching away from the claimed invention because its solution spread only to the lower regions of the body, therefore a skilled artisan will not intentionally change density of a composition by adding smaller amounts of dextrose and position the patient with head-down (Trendelenburg position) to promote its movement up into the intracranial regions of the brain.
This argument is also unpersuasive. As stated in the rejection above, Lui showed that solutions that contain sugar such as glucose or dextrose were all “clearly hyperbaric” (p. 299, L. Col., last paragraph).; Table II).  Both the instant claims and Lui are drawn to solution compositions comprising CSF, and addition of sugar. Lui recognizes that baricity influences the spread of anaesthetic in CSF (p. 298, 1st paragraph). Importantly, there is no requirement in the instant claims regarding the patient’s position; this language is not in the examined claims, but in the withdrawn claims. Additionally, the claims are not method claims but composition claims. As such, the intended use of the composition does not patentably distinguish the composition from the prior art. Accordingly, the argument that the teachings of Lui are teaching away from the instant claims is unpersuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616